Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 18, 2022

                                       No. 04-21-00487-CV

                                  BOZ INVESTMENT I, LLC,
                                         Appellant

                                                 v.

                         CAVENDER & HILL PROPERTIES, INC.,
                                     Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI02935
                         Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
        Appellant’s attorney has filed an unopposed motion seeking access to a portion of the
record that is sealed. The motion is GRANTED. The clerk of the court is instructed to provide
a copy of the sealed record to appellant’s attorney and appellee’s attorney on CD-ROM. All
parties and their attorneys are ORDERED not to share the contents of the sealed record with any
person except to the extent necessary to prepare their respective briefs.

           In the event appellant or appellee reference the sealed record in their respective briefs,
they are ORDERED to (1) file their respective briefs in paper form only, (2) with a cover letter
informing the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court